J-A30030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :     IN THE SUPERIOR COURT OF
                                                    :          PENNSYLVANIA
                       Appellant                    :
                                                    :
                                                    :
                v.                                  :
                                                    :
                                                    :
    DA’RAN MALIK SEARS                              :     No. 292 MDA 2019

             Appeal from the PCRA Order Entered January 17, 2019
     In the Court of Common Pleas of Lycoming County Criminal Division at
                       No(s): CP-41-CR-0001293-2013

    COMMONWEALTH OF PENNSYLVANIA                    :     IN THE SUPERIOR COURT OF
                                                    :          PENNSYLVANIA
                       Appellant                    :
                                                    :
                                                    :
                v.                                  :
                                                    :
                                                    :
    DA’RAN MALIK SEARS                              :     No. 293 MDA 2019

             Appeal from the PCRA Order Entered January 17, 2019
     In the Court of Common Pleas of Lycoming County Criminal Division at
                       No(s): CP-41-CR-0000293-2014


BEFORE:      DUBOW, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                          FILED: JANUARY 13, 2021

        The Commonwealth appeals from the order granting Appellee Da’Ran

Malik Sears’ petition for relief under the Post Conviction Relief Act (PCRA), 42

Pa.C.S.    §§   9541-9545.         Based       on   our    review   of   the   record,   the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A30030-19



Commonwealth’s response to our order, and in light of Commonwealth v.

Walker, 185 A.3d 969 (Pa. 2018), we quash.

        Briefly, Appellee was charged at Docket No. 1293-2013 with involuntary

manslaughter and receiving stolen property for a shooting that occurred in

2013. See Docket No. 1293-2013. Approximately nine months later, the

Commonwealth filed an additional charge at Docket No. 293-2014 for third-

degree murder based on the same underlying incident. See Docket No. 293-

2014.

        Following a consolidated jury trial, Appellee was convicted of all charges

and sentenced to twenty-to-fifty years’ incarceration. Appellee filed a direct

appeal, and this Court affirmed Appellee’s judgment of sentence on February

14, 2017. See Commonwealth v. Sears, 1738 MDA 2015, at 2 (Pa. Super.

filed Feb. 14, 2017) (unpublished mem.).

        Appellee filed a timely pro se PCRA petition on November 27, 2017. The

PCRA court appointed counsel, who filed an amended petition on Appellee’s

behalf.    Therein, Appellee argued that his trial counsel was ineffective for

advising him not to enter an open guilty plea to the charges at Docket No.

1293-2013 and for failing to anticipate that the Commonwealth would file the

third-degree murder charge at Docket No. 293-2014, which resulted in

Appellee receiving a much greater sentence. Am. PCRA Pet., 1/24/18, ¶ 26,

50. The PCRA court conducted an evidentiary hearing at which trial counsel

and Appellee testified.




                                       -2-
J-A30030-19



      On January 17, 2019, the PCRA court issued an order granting

Appellee’s petition. Specifically, the PCRA court vacated Appellee’s judgments

of sentence at Docket Nos. 1293-2013 and 293-2014 and scheduled a new

guilty plea and sentencing hearing. PCRA Ct. Order, 1/17/19. The PCRA court

specified that Appellee would “be permitted to plead open to all counts under

[Docket No.] 1293-2013. The plea of guilty and the sentence on said counts

shall preclude the Commonwealth from proceeding with prosecution under

[Docket No.] 293-2014.” Id. In addition to listing both trial court docket

numbers, the PCRA court’s order was placed in the record for both cases.

      On February 12, 2019, the Commonwealth filed one notice of appeal

that listed both docket numbers.        The clerk of courts docketed the

Commonwealth’s notice of appeal at both trial court docket numbers and

placed a copy of the notice in the record for each case.

      On February 22, 2019, this Court issued a rule to show cause for the

Commonwealth to explain why we should not quash the appeal based on our

Supreme Court’s decision in Walker. Order, 2/22/19. On March 8, 2019, the

Commonwealth filed a response indicating that “[i]t was the Commonwealth’s

intention that only one appeal be filed, that being to Docket No. 293-2014 and

assigned Superior Court Docket No. 293 MDA 2019. We would request that

the appeal at 292 MDA 2019 be withdrawn.” Commonwealth’s Resp. to Rule

to Show Cause, 3/8/19. On April 1, 2019, this Court discharged the rule to

show cause and referred the issue to this panel.




                                     -3-
J-A30030-19



      The Commonwealth subsequently filed a court-ordered Pa.R.A.P.

1925(b) statement and the PCRA court issued a Rule 1925(a) opinion

addressing the Commonwealth’s claims.

      After reviewing the record, the Commonwealth’s brief, and the

Commonwealth’s response to this Court’s rule to show cause, it was unclear

whether the Commonwealth (1) filed a single notice of appeal at one trial court

docket number; or (2) filed two identical notices of appeal, one at each trial

court docket number. Therefore, on October 30, 2020, we issued an order

directing the Commonwealth to clarify whether it filed separate notices of

appeal   at   each   docket   number    in   compliance   with   Walker    and

Commonwealth v. Jerome Johnson, 236 A.3d 1141 (Pa. Super. 2020) (en

banc). Order, 10/30/20.

      The Commonwealth filed a response indicating that “[a] separate

[n]otice of [a]ppeal was not filed for each case; both docket numbers were

incorrectly listed on the [n]otice of [a]ppeal.”   Commonwealth’s Resp. to

Order, 11/9/20, at 1. The Commonwealth reiterated that it “only intended to

file one appeal under [Docket No.] 293-2014.” Id. at 2. The Commonwealth

also acknowledged that the original notice of appeal was “defective,” but

referred this Court to the first argument in its appellate brief.    Id. at 3.

Appellee filed a response requesting that we quash the Commonwealth’s

appeal based on Walker and Jerome Johnson. Appellee’s Resp. to Order,

11/13/20.

      On appeal, the Commonwealth raises the following issues:

                                     -4-
J-A30030-19


      1. Commonwealth v. Walker does not require quashal under
         the circumstances of [this] case.

      2. Trial counsel was not ineffective for failing to advise [Appellee]
         of third degree murder[,] an offense with which [Appellee] was
         not charged.

      3. Counsel was not ineffective for not having a guilty plea for third
         degree murder scheduled prior to August 1, 2014.

Commonwealth’s Brief at 1 (some formatting altered).

      Initially, we must address the Commonwealth’s claim that even though

it “filed a single notice of appeal from an order granting [PCRA] relief on two

dockets, under the circumstances of the case, [Walker] is inapplicable.”

Commonwealth’s Brief at 10.

      The Commonwealth first argues that, unlike the defendants in Walker,

Appellee “effectively stipulated to consolidation” by filing a single PCRA

petition that listed both docket numbers.        Id. at 10.    Additionally, the

Commonwealth asserts that Appellee did not raise separate ineffectiveness

claims at each docket, but instead “stated only a single claim of ineffectiveness

by virtue of counsel’s action at [Docket No.] 1293-2013.” Id. at 11. The

Commonwealth explains that the PCRA court’s order vacated Appellee’s third-

degree murder conviction at Docket No. 293-2014 and “barred further

prosecution on that charge if [Appellee] pled to [Docket No. 1293-2013].” Id.

at 11 n.2. Therefore, the Commonwealth reiterates that its notice of appeal

was “really only from [Docket] 293-2014 although the relief was based upon

a finding of ineffectiveness under [Docket] 1293-2013.” Id.




                                      -5-
J-A30030-19



      The Commonwealth also claims that Appellee is “the party responsible

for the procedure that caused the Commonwealth to file but one appeal.” Id.

at 10. Specifically, the Commonwealth contends that Appellee’s filing of one

PCRA petition listing two docket numbers “placed the Commonwealth in the

untenable position of filing one appeal for two separate dockets.” Id. at 11.

The Commonwealth concludes that “under the circumstances of this case,

Walker is not applicable and the appeal should not be quashed.” Id.

      Appellee responds that he did not stipulate to consolidation “as is

envisioned by the Walker decision and Pennsylvania’s Rules of Appellate

[P]rocedure.” Appellee’s Brief at 9. Further, he asserts that “filing a single

PCRA petition at the trial court level is not a stipulation to consolidation at the

appellate level.” Id. Appellee argues that not only did he “raise issues related

to each docketed case, but the Commonwealth has appealed both issues and

argued both issues in its brief.” Id. at 10. Therefore, Appellee concludes that

“[t]he Commonwealth violated the bright line rule of Pa.R.A.P. 341 and

Walker” and that therefore, “quashal of the appeal is required.” Id. at 11.

      In Walker, our Supreme Court concluded that Pa.R.A.P. 341 provides a

“bright-line mandatory instruction to practitioners to file separate notices of

appeal.” Walker, 185 A.3d at 976-77. The Walker Court held that “where

a single order resolves issues arising on more than one docket, separate

notices of appeal must be filed for each case.” Id. at 971. “The failure to do

so requires the appellate court to quash the appeal.” Id. at 977.




                                       -6-
J-A30030-19



      In Commonwealth v. Creese, 216 A.3d 1142 (Pa. Super. 2016), the

appellant filed a notice of appeal listing four trial court docket numbers. On

appeal, a panel of this Court noted that although it was impossible to

determine whether counsel filed separate notices of appeal, it “appear[ed]

that one notice of appeal listing all four docket numbers was simply

photocopied and placed in each record, conceivably by the clerk of courts.”

Creese, 216 A.3d at 1144 n.1. Nonetheless, the Creese panel interpreted

Walker to mean that “we may not accept a notice of appeal listing multiple

docket numbers, even if those notices are included in the records of each

case.” Id. at 1144. Therefore, the Creese panel quashed the appellant’s

appeal, holding that “a notice of appeal may contain only one docket number.”

Id.

      Recently, an en banc panel of this Court revisited our prior decision in

Creese.    Jerome Johnson, 236 A.3d at 1148.            Specifically, the Court

expressly overruled Creese to the extent that it required notices of appeal to

contain no more than one docket number. Id. However, the Court reaffirmed

Creese for the proposition that “a clerk of courts has only ministerial powers”

and “cannot perfect an appeal at multiple dockets when a lawyer fails to file

separate notices.” Id. at 1147 n.5 (citing Creese, 216 A.3d at 1144 n.2).

      Here, the Commonwealth concedes that, like the appellant in Walker,

it filed a single notice of appeal from an order that resolved issues arising at

more than one docket number. See Commonwealth’s Brief at 10. Although

the Commonwealth listed two docket numbers on its notice of appeal, that

                                     -7-
J-A30030-19



fact alone does not require quashal.           See Jerome Johnson, 236 A.3d at

1148.

        However, while the Commonwealth’s notice of appeal appears in the

record for both cases, the Commonwealth specifically stated that a “separate

notice of appeal was not filed for each case,” and that it only intended to

appeal from the PCRA court’s order as it related to Docket No. 293-2014. See

Commonwealth’s Resp. to Order, 11/9/20, at 1 (emphasis in original).

Therefore, although a notice of appeal appears in the record for each case, it

is evident from the Commonwealth’s assertions that it failed to comply with

Walker and Rule 341(a). Under these circumstances, we are constrained to

quash.1 See Jerome Johnson, 236 A.3d at 1147 n.5 (reiterating that “the

clerk of courts cannot perfect an appeal at multiple dockets when a lawyer

fails to file separate notices”); cf. Commonwealth v. Rebecca Johnson,

236 A.3d 63 (Pa. Super. 2020) (concluding that, irrespective of whether the

defendant included multiple docket numbers on each notice of appeal, Walker

did not require quashal where the defendant filed three separate notices of

____________________________________________


1 We recognize that there may be instances where remand is appropriate for
a party to correct a purely technical defect in an otherwise timely notice of
appeal. See Commonwealth v. Williams, 106 A.3d 583 (Pa. 2014). Here,
however, the Commonwealth has repeatedly stated that it intentionally filed
a single notice of appeal in an effort to raise issues solely relating to Docket
No. 293-2014. Nonetheless, as discussed herein, the Commonwealth’s issues
relate to both docket numbers. Under these circumstances, we conclude that
remand is inappropriate. See id. at 588 (stating that the note to Pa.R.A.P.
902 “indicates that dismissal of a defective appeal remains an alternative
where the appellate court determines that an appellant has failed to take the
necessary steps to correct an identified defect”).

                                           -8-
J-A30030-19



appeal, one at each lower-court docket number) (relying on Jerome

Johnson, 236 A.3d at 1148).

      Finally, we reject the Commonwealth’s claim that it only intended to

appeal from the order as it related to Docket No. 293-2014. In its brief, the

Commonwealth      specifically   challenges   the   PCRA   court’s   finding   of

ineffectiveness in relation to Docket No. 1293-2013, which ultimately led to

the PCRA court’s disposition in both cases. See Commonwealth’s Brief at 11-

16. In any event, the PCRA court’s order clearly resolved issues pertaining to

both docket numbers, as the order vacated the sentences at both docket

numbers so that Appellant could plead guilty at Docket No. 1293-2013 and

barred the Commonwealth from proceeding with the third-degree murder

charge at Docket No. 293-2014. Therefore, because the PCRA court’s order

resolved issues pertaining to both trial court docket numbers, quashal is

necessary under Walker.

      In sum, because the PCRA court’s order resolved matters relating to two

docket numbers, the Commonwealth was required to file two separate notices

of appeal. See Walker, 185 A.3d at 976-77. Because the Commonwealth

confirmed that it failed to do so, we are constrained to quash. See id.; see

also Jerome Johnson, 236 A.3d at 1148.

      Appeal quashed.




                                      -9-
J-A30030-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/13/2021




                          - 10 -